Citation Nr: 0810130	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-38 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a service-connected seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  It has been advanced on the docket pursuant to 38 
C.F.R. § 20.900 (c). 

In January 2008, the veteran was provided a travel Board 
hearing.  A transcript of the testimony offered at this 
hearing has been associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
a psychiatric disorder, to include as secondary to a service-
connected seizure disorder.  His service records show that in 
January 1944 he was discharged from service due to the 
incurrence of epilepsy, convulsive type, with an onset of 
March 1943. 

VA records show diagnosis and treatment of psychiatric 
problems beginning in 1964.  A January 1964 VA record notes a 
history of head injury during World War II in 1943.  A 
February 1964 note contains an impression of anxiety 
reaction.  An October 1977 note notes a seizure disorder, 
secondary to head trauma and requests reevaluation regarding 
the veteran's medications, which were suspected to be causing 
depression.  Subsequent records show diagnosis and treatment 
of anxiety and depression/dysthymia. 

Of record is a May 1993 consultation note from the Healthwest 
Regional Medical Center.  At the time, the veteran related 
that he had "always had a fear of a seizure or passing 
out."  It was noted that the veteran's chief complaint 
stemmed from when he was in the military, when he evidently 
received a head injury.  It was noted that for approximately 
20 years the veteran had been treated for psychiatric 
problems.  Examination resulted in a diagnostic impression of 
agitated depression by history, rule out anxiety disorder.

At his January 2008 hearing, the veteran related a history of 
treatment for psychiatric problems beginning in 1946 or 1947.  
He related having feelings of anxiety and depression 
precipitated by his inability to pursue the career and 
lifestyle of his choice due to his diagnosis of epilepsy and 
fear of having a seizure.  

The veteran has not been afforded a VA examination in 
furtherance of substantiating his claim.  The evidence is 
insufficient to decide the claim on appeal, but indicates 
that the veteran's psychiatric disorders may be attributable 
to an in-service event, injury or disease and in particular 
his service-connected seizure disorder.  Accordingly, the 
Board finds that an examination is necessary to decide the 
claim on appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

On remand, the veteran should be provided notice of the 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim of secondary service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective notice 
that informs him of the requirements for 
establishing secondary service 
connection, including the information, 
and any medical or lay evidence, that is 
necessary to substantiate the claim.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
address the etiology of any diagnosed 
psychiatric disorders, to include 
depression and anxiety.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination. 

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any psychiatric disorder, to include 
anxiety and/or depression, is 
attributable to service, to include 
whether any diagnosed psychiatric 
disability is caused or aggravated by the 
service-connected seizure disorder.  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



